Attachment to Advisory Action
Applicants’ amendment filed 3/23/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search and raises the issue of new matter.
With respect to new issues, independent claim 1 has been amended to include “wherein the ionic conductivity of the solid, ionically conductive polymer does not increase more than one half one order of magnitude when a temperature of the solid ionically conductivity is increased from room temperature to a temperature of 97 °C”. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant’s amendment further brings up the issue of new matter. The limitation at issue does not appear within the specification as originally filed. Rather, Applicant relies solely on Figure 6 of 14/559,430 for support with respect to the new limitation (appearing to correspond to Figure 5 of the present application). The Figure only illustrate a single material (PPS/chloranil/LiTFSI; see Page 19, Lines 24-31 and Page 29, Lines 26-27) being increased from Log(ionic conducitivity) of roughly -3.4 to -2.9. It is unclear how a single species within the figures provide written support for the full range of “not more than one half one order of magnitude”. It is unclear how a single system (PPS/chloranil/LiTFSI) provides written support for the entire breadth claimed, which is not limited with respect to base polymer, ionic compound, or electron acceptor. 
Applicant’s request into AFCP 2.0 is acknowledged, but is denied. Entry into AFCP 2.0 requires the submission of a non-broadening amendment to an independent claim whereas the proposed amendment removes limitations associated with crystallinity and the presence of undissolved salts and complexes. 
The information disclosure statement filed 2/25/2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p) and a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendments, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764